DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-6 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the second portion of the gate feature has an upper sub-portion having a straight sidewall and has a lower sub-portion having a concave sidewall” as recited in claim 1, “wherein a lower portion of the semiconductive fin is sandwiched between two isolation structures; a gate feature over the semiconductive fin and over the isolation structures, wherein the gate feature has concave sidewalls extending upwards from a bottom of the gate feature; and first and second epitaxial structures on opposite sides of the gate feature, wherein a top of the concave sidewalls of the gate feature is lower than a top of the first epitaxial structure” as recited in claim 9, and “wherein the gate feature includes an upper portion over a top surface of the fin feature and a lower portion below the top surface of the fin feature, and the lower portion has a concaved profile; and a first epitaxial feature and a second epitaxial feature in the fin feature, wherein a greatest horizontal width of the first epitaxial feature and the second epitaxial feature aligns with a smallest horizontal width of the lower portion of the gate feature,” as reicted in claim 14.
The closest reference, Park et al. (US 20150187946 A1, hereinafter Park), teaches a fin structure 405 having an isolation structure 440 and a gate structure 430 with a concave structure (See FIG. 13).  However, Park does not explicitly teach the gate having a concave sidewall as recited in claim 1, isolation 
Therefore, claims 1, 9, and 14 are allowed, and claims 2-6, 10-13, and 15-22 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812